                    Case 1:19-cv-11137-AJN Document 22
                                                    21 Filed 08/04/20
                                                             07/30/20 Page 1 of 2

                               KASOWITZ BENSON TORRES                                        LLP
                                                      1633 BROADWAY                                          ATLANTA
                                                                                                            HOUSTON
                                                NEW YORK, NEW YORK 10019                                  LOS ANGELES
        BRIAN S. CHOI
                                                                                                              MIAMI
DIRECT DIAL: (212) 506-3308                            (212) 506-1700
    BCHOI@KASOWITZ.COM
                                                                                                             NEWARK
                                                     FAX: (212) 506-1800                                 SAN FRANCISCO
                                                                                                         SILICON VALLEY
                                                                                                         WASHINGTON DC

                     8/4/20



                                                                               July 30, 2020


                                                                The Initial Pretrial Conference in this matter
         By ECF
                                                                is hereby adjourned sine die. The parties
                                                                are directed to submit a joint status letter no
         Hon. Alison J. Nathan
         U.S. District Court                                    later than October 1, 2020.
         40 Foley Square
         New York, New York 10007

                  Re:     Pappas v. XP Investments US, LLC, et ano., No. 19cv11137

         Dear Judge Nathan:

                We represent Defendant XP Investments US, LLC (“XP US”) in the above-captioned
         matter. Together with Plaintiff’s counsel, we write to request an adjournment of the initial
         conference scheduled for August 7, 2020. This is the third request for adjournment by either
         party.

                 Plaintiff is currently in the process of effecting service on XP Controle Participacoes S.A.
         (“XP Brazil”), an entity located in Brazil, pursuant to the Hague Convention. According to
         Plaintiff’s counsel, the Brazil Central Authority has indicated that, as of July 22, the “[t]he
         Rogatory Letter is being implemented.” Accordingly, the process of serving XP Brazil remains
         pending.

                 The parties recognize the complexities associated with serving a foreign entity. To avoid
         repeated requests for adjournment based on dates that are difficult to predict with any measure of
         precision or certainty, the parties jointly request a sine die adjournment of the initial conference
         until Plaintiff receives confirmation that XP Controle has been formally served by the Brazilian
         Central Authority. The parties agree that within five (5) business days of obtaining confirmation,
         they will jointly file a uniform case management plan and letter addressing the various directives
         set forth in this Court’s notice of pretrial conference.1



         1
                  Additionally, as set forth in the Amended Stipulation (ECF No. 18), the Defendants will answer or
         otherwise respond to the Amended Complaint within 30 days of receiving electronic confirmation of Plaintiff’s
         foreign service of process on XP Brazil.
         Case 1:19-cv-11137-AJN Document 22
                                         21 Filed 08/04/20
                                                  07/30/20 Page 2 of 2

KASOWITZ BENSON TORRES                              LLP
Hon. Alison J. Nathan
July 30, 2020
Page 2

        Absent a sine die adjournment, the parties are — pursuant to Your Honor’s individual
rules of practice — available to re-schedule the conference to August 28, September 11, or
September 25 at a time that is most convenient for the Court. We thank the Court for its
consideration.

                                                           Respectfully,

                                                           /s/ Brian S. Choi

                                                           Brian S. Choi



cc:    ECF Counsel of Record




                                                                                  8/4/20
